Citation Nr: 0717779	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-42 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lipomas, including as a 
result to exposure to Agent Orange.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970 and from September 1973 to September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the above claim.

In April 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDING OF FACT

Lipomas had its onset during active service.


CONCLUSION OF LAW

Lipomas was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.309(e) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).  Thus, there is no 
prejudice to the veteran in deciding his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the evidence supports the veteran's claim of 
entitlement to service connection for lipomas.

Service medical records are silent for any findings or 
treatment of lipomas.  On separation examination in August 
1970, no abnormalities were reported with the veteran's skin.  

Post-service VA treatment records show that the veteran was 
diagnosed as having lipomas.  During a March 1981 
examination, the veteran was found to have multiple lesions 
on his limbs and trunk, lumps over 60 percent of his body.  
He reported the onset in 1972.  In November 1981, he was 
diagnosed as having lipomas and received continuous treatment 
for this condition thereafter.  In October 1996, he reported 
noticing the first lump in 1972.  A VA treatment records 
dated in April 2002 notes the veteran's history of lumps 
developing in 1971.   

The veteran also received private medical treatment for his 
lipomas.  In a note from Norristown Family Physicians, the 
veteran's treating physician stated that he was seen in early 
1971 for a lump on his side and that he was diagnosed as 
having lipoma at that time.  

The veteran was afforded several VA examinations.  During the 
September 2002 examination, the veteran stated that in 1972, 
he noted the appearance of his first lump.  Following a 
review of the claims file and a physical examination, the 
veteran was diagnosed as having multiple lipomas, 
symptomatic.  

In April 2005, the veteran testified that he did not have 
lumps during service and that he first noticed them in 1971 
or 1972.

During the June 2006 examination, the veteran corrected the 
history given during the September 2002 examination stating 
that he found his private family physician who initially 
diagnosed his lipomas early 1971.  The claims file was 
reviewed.  Following a physical examination, the veteran was 
diagnosed as having multiple lipomas.  The examiner concluded 
that there was a 50% or more probability that the veteran's 
condition had its onset during active service and stated that 
he had a hunch that they were related to Agent Orange 
exposure.  

In August 2006, the June 2006 examiner provided a medical 
opinion explaining his opinion that the veteran's lipomata 
was secondary to Agent Orange.  The examiner stated that 
there is no scientific evidence that Agent Orange was 
responsible for lipomata and the statistical evidence had not 
yet been established for lipomas and Agent Orange.  The 
examiner stated that his opinion was based on his personal 
experience doing countless examinations for Vietnam veterans 
over 21 years and that he did not see lipomas in World War II 
veterans, Korean War veterans, Gulf War veterans, and Iraqi 
war veterans, but they were very common in veterans of the 
Vietnam War.  The examiner stated that, based on the above 
information, it was his hunch and opinion that multiple 
lipomata in Vietnam veterans, such as the veteran, were 
related to Agent Orange.  

The veteran's claim seeking service connection for lipomas is 
based on a theory of entitlement that such disease is due to 
his exposure to Agent Orange during his service in the 
Republic of Vietnam.  Although the veteran served in Vietnam, 
and is presumed to have been exposed to herbicides, lipomas 
are not listed under 38 C.F.R. § 3.309(e) as a disease for 
which the presumption is applicable.  The veteran, however, 
contends that he observed lumps on his body directly 
following separation in 1970.  See June 2002 statement of the 
veteran; April 2005 Transcript, p. 4.  Skin conditions, 
unlike most other medical conditions, are readily observable 
by laypersons and do not require medical expertise to 
establish their existence.  This contention was supported by 
the note from Norristown Family Physicians, which stated that 
the veteran was diagnosed as having lipomas in 1971.  
Furthermore, the June 2006 examiner affirmatively connects 
the veteran's diagnosed lipomas with his exposure to Agent 
Orange.  In light of this evidence, the Board finds that the 
veteran's lipomas were incurred during service; therefore, 
service connection is warranted.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  


ORDER

Service connection for lipomas is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


